                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  NO. 5:20-CR-139-M



  UNITED STATES OF AMERICA
                                                                        ORDER
       V.

  CARLOS ENRIQUE JIMENEZ


       This matter comes before the court on Defendant's motion to seal Docket Entry 48. [DE-

49] For good cause shown, the motion is GRANTED. The Clerk of Court is DIRECTED to

maintain Docket Entry 48 under seal until further order of the court.



       SO ORDERED this -~-1-~
                           _ _ day of _ _                  ___,4'---'--__._,"""1----------' 2021.


                                             RICHARD E. MYERS II
                                             CHIEF UNITED STATES DISTRICT JUDGE
